Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
 Such claim limitation(s) is/are: an energy source configured to generate power in claims 1. Applicant’s specification in paragraph 0022 discloses that the heating system 150 may be an internal combustion engine, a diesel engine, a turbine engine, a jet engine and fuel cell.
Such claim limitation(s) is/are: an heating system being configured to convert the power to heat in claims 1. Applicant’s specification in paragraph 0019 discloses that the energy source may be a convection heater, a heat pump, an electrical resistance heating element, and an induction heater.
Such claim limitation(s) is/are: an humidifying system being configured to utilize the power to produce moisture in claims 1. Applicant’s specification in paragraph 0024 discloses that the humidifying system 140 that may be utilized by the flameless heater system 100 may include evaporative humidifiers, natural humidifiers, vaporizers, impeller humidifiers, ultrasonic humidifiers, drum humidifiers, disc wheel humidifiers, bypass flow-through humidifiers, spray mist humidifiers and any other type of humidifier configured to add moisture to the outflow airstream.
Such claim limitation(s) is/are: a processing device to adjust the parameters of the energy source, the heating system, and the humidifying system. in claims 1 and 13. Applicant’s specification in paragraph 0068-0069 discloses that the processing device 802 represents one or more general-purpose processing devices such as a microprocessor, central processing unit, or the like.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 9 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the one or more temperature sensors being configured to measure a temperature associated with the flameless heater system" and “the one or more humidity sensors being configured to measure a humidity associated with the flameless heater system” in lines 3-8 and .  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the temperature and humidity measured by the sensors is the same or a different temperature and humidity generated by the processing device in the base claim? The examiner suggest amending claim indicating whether the temperature and humidity measured by the sensors are the same or different from the temperature and humidity generated by the processing device of the flameless heater system without adding new matter.  

Claim 9 recites the limitation "fuel cell configured to generate the energy and water vapor" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "generating a user interface comprising a psychrometric chart, and receiving a user selection of a point on the psychrometric chart representing a selected temperature and a selected humidity; and adjusting, by a processing device, the parameters of the energy source, the heating system, and the humidifying system to generate air with the selected temperature and the selected humidity corresponding to the point on the psychrometric chart selected by a user" in lines 8-13.  
It is unclear how the processing device is used in the selection of the psychrometric chart by a user, when there is no structural relationship between the processing device and the user interface? It is also unclear how the user interface is structural generated to comprise a psychrometric chart? 
The examiner suggests amending claim 13 to indicate that the using of a user interface comprising a psychrometric chart, and selecting a point on the psychrometric chart and adjustments are made by the control system that includes the processing device (See Applicant’ specification in paragraphs 0018 and 0066).  
Claim 13 recites the limitation "the parameters of the energy source" in line 11.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Welle et al (US 9,228,760 B2 as previously recited) in view of Kadota (US 2011/0056384 A1 as previously recited) and Meirav et al (US 2016/0025578 A1 as newly recited).
With respect to claim 1, Welle et al discloses of a flameless heater system 10 (Col. 2, lines 30-43; Figures 1-2B and 13), comprising: an energy source 100 configured to generate energy (i.e. motive force energy; Col. 2, lines 57-66; Figures 1-2B and 13); a heating system 120, 220 operatively coupled (i.e. operatively coupled…directly or indirectly coupled to something through a medium to perform an operation) to the energy source 100, the heating system 120, 220 being configured to convert the energy to heat (Col. 3, lines 22-40; Figures 1-2B and 13); and a control system 50 operatively coupled to the energy source 100 (i.e. connected through a network of the internal controls 101; Col. 8, lines 43-56; Figure 2), the heating system 100, the control system 50 being configured to monitor and control the energy source 100 and the heating system 120, 220 (Col. 8, lines 8-45; Figures 1-2B and 13).  
Welle et al teaches the invention as described about but fails to explicitly teach of a humidifying system operatively coupled to the energy source, the humidifying system being configured to utilize the energy to produce moisture; and a control system operatively coupled to the humidifying system, the control system comprising sensors to monitor a power output of the energy source, a heating output of the heating system, and a moisture output of the humidifying system; a user interface comprising a psychrometric chart, wherein a point on the psychrometric chart is selectable to control the parameters of the flameless heater system; and a processing device to adjust the parameters of the energy source, the heating system, and the humidifying system to generate air with a temperature and a humidity corresponding to the point on the psychrometric chart selected by a user. 
In the same field of endeavor of humidity control, Kadota teaches that it is known in the art to provide a humidifying system 10 operatively coupled to the energy source 119b, 129b (i.e. power source, Para. 0083), the humidifying system 10 being configured to utilize the power to produce moisture (Para. 0031; Figures 1-2B); a control system 60 operatively coupled to the energy source 119b, 129b, the heating system 119, 129, humidifying system 110, 120, the control system 60 comprising sensors 71, 72 to monitor a power output (i.e. thermal energy) of the energy source 119b, 129b, a heating output of the heating system 119, 129 and a moisture output of the humidifying system 110, 120 (Para. 0053-0054; Figures 1-2B).  The advantage of combining the teachings of Welle et al in view of Kadota is that it is well known in the art to provide added the control of moisture to a heated air flow stream to prevent dryness that can cause irritation in the users. 
In the same field of endeavor of user interface and processing device, Meirav et al teaches that it is known in the art to provide a user interface 350, 384 comprising a psychrometric chart (Para. 0110-0111, 0117-0118, 0124-0125; Figures 1-4), wherein a point on the psychrometric chart (Para. 0110-0111, 0117-0118, 0124-0125; Figures 1-4) is selectable to control the parameters of the flameless heater system 100 (Para. 0077 and 0086; Figures 1-4); and a processing device 356 to adjust the parameters of the energy source 264, 268, the heating system 110, and the humidifying system 308, 206 to generate air with a temperature T and a humidity H corresponding to the point on the psychrometric chart selected by a user (Para. 0085 and 0096-0098; Figures 1-4).  The advantage of combining the teachings of Welle et al in view of Kodota and Meirav is that it is well known in the art to performed thermal load determination by a user or automatically by following a predetermined protocol setting out steps.  
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to add to the flameless heater system with user interface and processing device for controlling airflow as taught by Welle et al, by incorporating the humidifying system which conditions humidity of an internal ventilation space as taught by Kadota, furthermore incorporating the user interface and processing device as taught by Meirav, thereby providing parameter adjustments to the flameless heater system to adjust and enhance comfort as opposed to merely raising or lowering the temperature. 

With respect to claim 2, Welle et al, as applied by claim 1, discloses of one or more temperature sensors T1, T2 operatively coupled to the control system 50, the one or more temperature sensors T1, T2 being configured to measure a temperature associated with the flameless heater system 10 (Col. 7, lines 10-28; Figures 1-2B and 13).
Welle et al teaches the invention as described about but fails to explicitly teach of the sensors comprise: one or more humidity sensors operatively coupled to the control system, the one or more humidity sensors being configured to measure a humidity associated with the flameless heater system.  
In the same field of endeavor of humidity control and ventilation system 1, Kadota teaches that it is known in the art to provide the sensors 71, 72 comprise: one or more humidity sensors 71, 72 operatively coupled to the control system 60, the one or more humidity sensors 71, 72 being configured to measure a humidity associated with the flameless heater system (i.e. heat provided with a flameless heater system of a heat exchanger 119b, 129b; Para. 0053; Figures 1-2B, 7-9 and 11). The advantage of combining the teachings of Welle et al in view of Kadota is that it is well known in the art to provide detection of added moisture to a heated air flow stream to prevent dryness that can cause irritation in the users. 
 Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to add to the flameless heater system for heating airflow as taught by Welle et al, by incorporating the humidifying system which conditions humidity of an internal ventilation space as taught by Kadota, thereby providing detection of added moisture to a heated air flow stream to prevent dryness that can cause irritation in the users.

With respect to claim 3, Welle et al, as applied by claim 1, discloses that the energy source 100 comprises an internal combustion engine (Col. 2, lines 57-66; Figures 1-2B and 13).  

With respect to claim 4, Welle et al, as applied by claim 3, does not explicitly discloses of a water source operatively coupled to the humidifying system, the water source being configured to provide water to the humidifying system.
In the same field of endeavor of humidity control and ventilation system 1, Kadota teaches that it is known in the art to provide of a water source 111 operatively coupled to the humidifying system 10, the water source 111 being configured to provide water to the humidifying system 10 (Para. 0031-0032; Figures 1-2B, 7-9 and 11). The advantage of combining the teachings of Welle et al in view of Kadota is that it is well known in the art to provide added moisture to a heated air flow stream to prevent dryness that can cause irritation in the users. 
 Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to add to the flameless heater system for heating airflow as taught by Welle et al, by incorporating the humidifying system which conditions humidity of an internal ventilation space as taught by Kadota, thereby providing added moisture to a heated air flow stream to prevent dryness that can cause irritation in the users.

With respect to claim 8, Welle et al, as applied by claim 1, discloses of a fan system 30 operatively coupled to the energy source 100, the fan system 30 being configured to move heated air produced by the energy source 100 (Col. 5, lines 26-42; Figures 1-2B).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Welle et al (US 9,228,760 B2 as previously recited) in view of Kadota (US 2011/0056384 A1 as previously recited) and Meirav et al (US 2016/0025578 A1 as newly recited) as applied to claim 3 above, and further in view of Bell et al (US 2015/0086933 A1 as previously recited).
With respect to claim 5, Welle et al and Kadota and Meirav et al, as applied by claim 3, does not disclose that the heating system comprises a fluid based heat generator configured to shear a fluid to generate the heat.
  In the same field of endeavor of flameless glycol heater 1, Bell et al teaches that it is known in the art to provide that the heating system 70 comprises a fluid based heat generator 20 configured to shear a fluid to generate the heat (Para. 0008, 0022; Figures 1-2B, 7-9 and 11). The advantage of combining the teachings of Welle et al and Kadota and Meirav et al in view of Bell et al is that it is well known in the art to provide a more safe and efficient heating process that makes the best use of the fuel in a flameless environment. 
 Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modifying the flameless heater system hydraulic heat exchanger as taught by Welle et al and Kadota and Meirav et al, by incorporating the heater system with heat exchanger as taught by Bell et al, thereby providing a more safe and efficient heating process that makes the best use of the fuel in a flameless environment.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Welle et al (US 9,228,760 B2 as previously recited) in view of Kadota (US 2011/0056384 A1 as previously recited) and Meirav et al (US 2016/0025578 A1 as newly recited) as applied to claim 3 above, and further in view of Takahashi et al (US 6,008,482 B2 as previously recited).
With respect to claim 6, Welle et al and Kadota and Meirav et al, as applied to claim 3, does not disclose that the heating system comprises an induction heater configured to generate the heat by electromagnetic induction.
   In the same field of endeavor of induction heater, Takahashi et al teaches that it is known in the art to provide that the heating system 15 comprises an induction heater 17 configured to generate the heat by electromagnetic induction (Col. 10, lines 44-54; Figures 7 and 17-18). The advantage of combining the teachings of Welle et al and Kadota and Meirav et al in view of Takahashi et al is that it is well known in the art to provide an improved heating means to efficiently produce steam and hot air simultaneously or separately. 
 Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modifying the flameless heater system heat exchanger as taught by Welle et al and Kadota and Meirav et al, by incorporating the induction heater system with induction heater as taught by Takahashi et al, thereby providing an improved heating means to efficiently produce steam and hot air simultaneously or separately.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Welle et al (US 9,228,760 B2 as previously recited) in view of Kadota (US 2011/0056384 A1 as previously recited) and Meirav et al (US 2016/0025578 A1 as newly recited) as applied to claim 1 above, and further in view of Gerber et al (US 2015/0323203 A1 as previously recited).
With respect to claim 7, Welle et al and Kadota and Meirav et al, as applied by claim 1, does not disclose that the humidifying system comprises a boiler configured to generate steam.
    In the same field of endeavor of energy exchange system 300, Takahashi et al teaches that it is known in the art to provide that the humidifying system 123 (i.e. LAMEE system) comprises a boiler 210 configured to generate steam (Para. 0037 and 0052; Figures 1-9). The advantage of combining the teachings of Welle et al and Kadota and Meirav et al in view of Gerber et al is that it is well known in the art to provide hot water or steam to heat line then transfer moisture into the air. 
 Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to add to the flameless heater system as taught by Welle et al and Kadota and Meirav et al, by incorporating a boiler humidifying system as taught by Gerber et al, thereby providing hot water or steam to heat line then transfer moisture into the air.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Welle et al (US 9,228,760 B2 as previously recited) in view of Kadota (US 2011/0056384 A1 as previously recited) and Meirav et al (US 2016/0025578 A1 as newly recited) as applied to claim 1 above, and further in view of Wunning et al (US 2007/0006529 A1 as previously recited).
With respect to claim 9, Welle et al and Kadota and Meirav et al, as applied by claim 1, does not discloses that the energy source comprises a fuel cell configured to generate the energy and water vapor. 
   In the same field of endeavor of flameless fuel cell system, Wunning et al teaches that it is known in the art to provide the energy source comprises a fuel cell 1 configured to generate the energy and water vapor (Para. 0016; Figures 1-2). The advantage of combining the teachings of Welle et al and Kadota and Meirav et al in view of Wunning et al is that it is well known in the art to provide a steam generator to achieve an electrical efficiency for the total system higher than in prior-art system. 
 Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to add to the flameless heater system as taught by Welle et al and Kadota and Meirav et al, by incorporating the fuel cell as taught by Wunning et al, thereby providing a steam generator to achieve an electrical efficiency for the total system higher than in prior-art system.

With respect to claim 10, Welle et al and Kadota and Meirav et al, as applied by claim 9, does not explicitly discloses of a reformer operatively coupled to the fuel cell, the reformer being configured to extract hydrogen from hydrocarbon fuel and provide the extracted hydrogen to the fuel cell.
In the same field of endeavor of flameless fuel cell system, Wunning et al teaches that it is known in the art to provide of a reformer operatively coupled to the fuel cell 1, the reformer being configured to extract hydrogen from hydrocarbon fuel and provide the extracted hydrogen to the fuel cell 1 (Para. 0035-0042; Figures 1-2). The advantage of combining the teachings of Welle et al and Kadota and Meirav et al in view of Wunning et al is that it is well known in the art to provide a steam generator to achieve an electrical efficiency for the total system higher than in prior-art system. 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to add to the flameless heater system as taught by Welle et al and Kadota and Meirav et al, by incorporating the fuel cell with the reformer as taught by Wunning et al, thereby providing a steam generator to achieve an electrical efficiency for the total system higher than in prior-art system.

With respect to claim 11, Welle et al and Kadota and Meirav et al, as applied by claim 9, does not explicitly discloses that the fuel cell is configured to provide the water vapor to the humidifying system.
	In the same field of endeavor of flameless fuel cell system, Wunning et al teaches that it is known in the art to provide of the fuel cell 1 is configured to provide the water vapor to the humidifying system 2 (Para. 0017; Figures 1-2). The advantage of combining the teachings of Welle et al and Kadota and Meirav et al in view of Wunning et al is that it is well known in the art to provide a steam generator to achieve an electrical efficiency for the total system higher than in prior-art system. 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to add to the flameless heater system as taught by Welle et al and Kadota and Meirav et al, by incorporating the fuel cell as taught by Wunning et al, thereby providing a steam generator to achieve an electrical efficiency for the total system higher than in prior-art system.

  Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Welle et al (US 9,228,760 B2 as previously recited) in view of Kadota (US 2011/0056384 A1 as previously recited) and Meirav et al (US 2016/0025578 A1 as newly recited) as applied to claim 1 above, and further in view of Lorenson et al (US 2016/0161147 A1 as previously recited).
With respect to claim 12, Welle et al and Kadota and Meirav et al, as applied by claim 1, does not explicitly discloses of a telematics system operatively coupled to the control system, the telematics system being configured to transmit and receive parameters associated with the flameless heater system. 
In the same field of endeavor of flameless fuel cell system, Lorenson et al teaches that it is known in the art to provide of a telematics system operatively coupled to the control system 19 (Para. 0062 and 0067-0074; Figures 5-8), the telematics system being configured to transmit and receive parameters associated with the flameless heater system (Para. 0067-0074; Figures 5-8). The advantage of combining the teachings of Welle et al and Kadota and Meirav et al in view of Lorenson et al is that it is well known in the art to provide fan speed adjustments and system settings to achieve the desired temperature output. 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the flameless heater system controller network as taught by Welle et al and Kadota and Meirav et al, by incorporating the telematics system to the controller as taught by Lorenson et al, thereby providing fan speed adjustments and system settings to achieve the desired temperature output.

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Welle et al (US 9,228,760 B2 as previously recited) in view of Kadota (US 2011/0056384 A1 as previously recited) and Meirav et al (US 2016/0025578 A1 as newly recited).
With respect to claim 13, as best understood Welle et al discloses of a flameless heating apparatus 10 (Col. 1, lines 5-14; Figure 1-2B and 13) capable of performing a method, comprising: providing, to an energy source 100 (i.e. internal combustion engine) of a flameless heater system 10 (Col. 2, lines 57 thru Col. 3, line 6; Figures 1-2B and 13), fuel from a fuel source 104 (Col. 3, lines 7-11; Figures 1-2B and 13); generating, by the energy source 100, power using the fuel from the fuel source 104 (Col. 3, lines 1-21); providing, to a heating system 108, 220 operatively coupled (i.e. operatively coupled…directly or indirectly coupled to something through a medium to perform an operation) to the energy source 100, a first portion of the generated power to be converted to heat (Col. 3, lines 1-21; Col. 4, lines 60 thru Col. 5, line 3); 
Welle et al teaches the invention as described about but fails to explicitly teach of providing, to a humidifying system operatively coupled to the energy source, a second portion of the generated power to be utilized to produce moisture; generating a user interface comprising a psychrometric chart, and receiving a user selection of a point on the psychrometric chart representing a selected temperature and a selected humidity; and adjusting, by a processing device, the parameters of the energy source, the heating system, and the humidifying system to generate air with the selected temperature and the selected humidity corresponding to the point on the psychrometric chart selected by a user.
  In the same field of endeavor of humidity control and ventilation system 1, Kadota teaches that it is known in the art to provide a humidifying system 10 operatively coupled to the energy source (i.e. power source, Para. 0083), a second portion of the generated power (i.e. power used by the blower controlled by the controller; Para. 0079 and 0083) to be utilized to produce moisture (Para. 0031; Figures 1-2B).  The advantage of combining the teachings of Welle et al in view of Kadota is that it is well known in the art to provide added moisture to a heated air flow stream to prevent dryness that can cause irritation in the users. 
In the same field of endeavor of user interface and processing device, Meirav et al teaches that it is known in the art to provide generating a user interface 350, 384 comprising a psychrometric chart (Para. 0110-0111, 0117-0118, 0124-0125; Figures 1-4), and receiving a user selection 350 of a point on the psychrometric chart (Para. 0062; Figures 1-4) representing a selected temperature and a selected humidity (Para. 0010, 0077 and 0086; Figures 1-4); and adjusting, by a processing device 356,  the parameters of the energy source 264, 268, the heating system 110, and the humidifying system 308, 206 to generate air with the selected temperature T and the humidity H corresponding to the point on the psychrometric chart selected by a user (Para.0062, 0085 and 0096-0098; Figures 1-4).  The advantage of combining the teachings of Welle et al in view of Kodota and Meirav is that it is well known in the art to performed thermal load determination by a user or automatically by following a predetermined protocol setting out steps.  
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to add to the flameless heater system with user interface and processing device for controlling airflow as taught by Welle et al, by incorporating the humidifying system which conditions humidity of an internal ventilation space as taught by Kadota, furthermore incorporating the user interface and processing device as taught by Meirav, thereby providing parameter adjustments to the flameless heater system to adjust and enhance comfort as opposed to merely raising or lowering the temperature. 

With respect to claim 14, Welle et al, as applied to claim 13, discloses the flameless heater system 10 capable of performing the method steps comprising: receiving, by a control system 50 of the flameless heater system 10, a temperature associated with the flameless heater system 10 (Col. 7, lines 10-28; Figures 1-2B); determining, by the control system 50, whether the temperature associated with the flameless heater system satisfies a temperature threshold associated with the selected temperature (Col. 7, lines 10-28); and in response to determining that the temperature satisfies the temperature threshold, adjusting heat output of the heating system 108, 220 (Col. 7, lines 48-67; Col. 9, lines 30-50; Figures 1-2B).  

With respect to claim 15, Welle et al, as applied to claim 13, does not explicitly discloses the flameless heater system 10 capable of performing the method steps comprising: receiving, by a control system of the flameless heater system, a humidity associated with the flameless heater system; determining, by the control system, whether the humidity associated with the flameless heater system satisfies a humidity threshold associate with the selected humidity; and in response to determining that the humidity satisfies the humidity threshold, adjusting moisture output of the humidity system.  
In the same field of endeavor of humidity control and ventilation system 1, Kadota teaches that it is known in the art to provide a method step of receiving, by a control system 60 of the flameless heater system 1 (i.e. Humidity control and ventilation system that does not use a flame for heating; Para. 0054), a humidity associated with the flameless heater system 1 (Para. 0053; Figure 2B); determining, by the control system 60, whether the humidity associated with the flameless heater system 1 satisfies a humidity threshold associated with the selected humidity (Para. 0077-0080); and in response to determining that the humidity satisfies the humidity threshold, adjusting moisture output of the humidity system (Para. 0080; Figure 2A-2B). The advantage of combining the teachings of Welle et al in view of Kadota is that it is well known in the art to provide added moisture to a heated air flow stream to prevent dryness that can cause irritation in the users. 
 Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to add to the flameless heater system for heating airflow as taught by Welle et al, by incorporating the humidifying system and controller which controls the humidity conditions of an internal ventilation space as taught by Kadota, thereby providing added moisture to a heated air flow stream to prevent dryness that can cause irritation in the users.

With respect to claim 16, Welle et al, as applied to claim 13, disclose of the flameless heater system 10 capable of performing the method steps comprising: receiving, by a control system 50 of the flameless heater system 10 (Col. 7, lines 10-28; Figures 1-2B), an adjustment to at least one of the heat 108, 220 of the flameless heater system 10 (Col. 7, lines 48-67; Figures 1-2B); and adjusting, by the control system 50, the at least one of the heat of the flameless heater system 10 based on the received adjustment (i.e. a control loop; Col. 7, lines 48-67; Figures 1-2B).  

 Claim 18 are rejected under 35 U.S.C. 103 as being unpatentable over Welle et al (US 9,228,760 B2 as previously recited) in view of Kadota (US 2011/0056384 A1 as previously recited) and Meirav et al (US 2016/0025578 A1 as newly recited) as applied to claim 13 above, and further in view of Lorenson et al (US 2016/0161147 A1 as previously recited).
With respect to claim 18, Welle et al and Kadota and Meirav et al, as applied by claim 13, discloses of the flameless heater system 10 capable of performing the method steps comprising: transmitting, by the control system 50 via a CAN network (Col. 7, lines 10-28), one or more parameters (i.e. temperature and pressure) associated with the flameless heater system 10 to a client device 101 (Col. 7, lines 10-28; Col. 8, lines 43-56); receiving, from the client device 101, an adjustment to the one or more parameters associated with the flameless heater system 10 (Col. 8, lines 43-56; Figures 1-2B); and 28Attorney Docket No. A102791 1040US.1adjusting the one or more parameters associated with the flameless heater system 10 based on the received adjustment (Col. 7, lines 48-67; Col. 8, lines 24-56; Figures 1-2B).  
Welle et al and Kadota and Meirav et al teaches the invention as described about but fails to explicitly teach of transmitting, by the control system via a telematics system. 
In the same field of endeavor of flameless fuel cell system, Lorenson et al teaches that it is known in the art to provide of transmitting, by the control system 19 via a telematics system (Para. 0062 and 0067-0074; Figures 5-8). The advantage of combining the teachings of Welle et al and Kadota and Meirav et al in view of Lorenson et al is that it is well known in the art to provide fan speed adjustments and system settings to achieve the desired temperature output. 
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modifying the flameless heater system controller network system as taught by Welle et al and Kadota and Meirav et al, by incorporating the telematics network system of the controller as taught by Lorenson et al, thereby providing fan speed adjustments and system settings to achieve the desired temperature output.

Response to Amendment
With respect to the 112(b) Rejection: Applicant’s argument regarding the term “operatively coupled” is persuasive and hereby withdrawn. Applicant amendment raises new issues regarding 35 USC 112(b) rejections. See new rejections above. 
Response to Arguments
Applicant's arguments filed March 08, 2022 have been fully considered but they are not persuasive. Applicant’s amendment of claims 1 and 13 has overcome the previous 35 USC 103 rejections of the last Office action. Although the limitations of claims 17, 19 and 20 has been moved into claim 1 and 13, however additional language regarding the selectivity of a point on the psychrometric chart and the use of a processing device to perform steps have overcome the previous 35 USC 103 rejections of the last Office action.
Regarding claim 1, although applicant’s amendment overcomes the previous 35 USC 103 rejection, however applicant amendment is broad and not in better condition for allowance. Applicant’s amendment discloses of a user interface with a psychrometric chart that is capable of being adjusted using the temperature, humidity and output variables which is conventional. Applicant’s amendment also indicates of a processing device to adjust parameters of the flameless heater system components (i.e. energy source, heating system, and humidity system) based on points on the psychrometric chart. It appears to the examiner that the psychrometric chart can be attached to the user interface or the user interface of display screen as disclosed in the newly recited prior art Meirav et al. However, it does not appear that the processing device and the user interface relationship is detailed enough to indicate the structure of controlling the flameless heater system based on the movement of the data point of the psychrometric chart representing the control parameters of the different component systems of the flameless heater system.  
Regarding claim 13, although applicant amendment overcomes the previous 35 USC 103 rejection of the last Office action, applicant’s amendment raises new 112(b) issues. It is unclear to the examiner how the steps of adjusting parameters corresponding to the point on the psychrometric chart is performed without a known structural relationship between the user interface and the processing device. It does not appear to the examiner that the user interface and the processing device are connected to one another in claim 13 to allow the claimed step to be performed. The examiner also suggests changing the language of “generating a user interface” to one of “using a user interface” to improve clarity. It appears that the user interface is being developed or made with the psychrometric chart. Instead the examiner suggest that the user interface is being used having a graphical interface representing the psychrometric chart. See 112(b) rejections above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sabripour (US 2015/0019024 A1).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIALLO IGWE DUNIVER whose telephone number is (571)270-1794. The examiner can normally be reached 10-7 MF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIALLO I DUNIVER/Examiner, Art Unit 3761                                                                                                                                                                                                        June 17, 2022
/JOEL M ATTEY/Primary Examiner, Art Unit 3763